NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-3273

                                 MARY E. WRIGHT,

                                                      Petitioner,

                                           v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                      Respondent.


      Mary E. Wright, of Los Angeles, California, pro se.

       Anthony W. Moses, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director, and Deborah A. Bynum, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                     2008-3273

                                MARY E. WRIGHT,

                                              Petitioner,

                                         v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                              Respondent.


              Petition for review of the Merit Systems Protection Board
                                 in SF0752080166-I-1.

                         ___________________________

                         DECIDED: March 5, 2009
                         ___________________________


Before MICHEL, Chief Judge, BRYSON, Circuit Judge, and POSNER, Circuit Judge. *

PER CURIAM.

                                     DECISION

      Following the termination of her employment with the Department of Veterans

Affairs, Mary E. Wright appealed to the Merit Systems Protection Board. The Board




      *
              The Honorable Richard A. Posner, Circuit Judge, United States Court of
Appeals for the Seventh Circuit, sitting by designation.
concluded that her resignation was not shown to be involuntary, and it therefore

dismissed her appeal for lack of jurisdiction. We affirm.

                                     BACKGROUND

         Ms. Wright worked for the Department of Veterans Affairs for more than 19

years.    On November 12, 2006, she completed the training required to work as a

Veterans Service Representative (“VSR”). She was subsequently promoted to the GS-

10 level and assigned to the Pre-Determination Team in Los Angeles, California. Ms.

Wright’s duties as a VSR included processing incoming veteran benefits claims, which

involved identifying issues and gathering evidence relating to submitted claims. At the

GS-10 level, Ms. Wright was required to process an average of eight claims per day

with an accuracy rate of at least 85 percent.

         On June 26, 2007, Ms. Wright’s supervisor notified her that the number of claims

she had processed in three of the last five months had been below that performance

level. The supervisor then placed her on a 90-day performance improvement plan. The

supervisor stated that as part of the plan the supervisor or a designee would meet with

Ms. Wright on a weekly basis to provide feedback and suggestions as to how she could

improve her performance.

         Three months later, the agency proposed to remove Ms. Wright on the ground

that she had failed to successfully complete the performance improvement plan. The

agency informed her that the number of claims she had processed during that period

continued to fall below the required average of eight per day. Ms. Wright responded by

asserting that her supervisor had failed to meet with her weekly during the performance

improvement review period and that her supervisors had failed to help her improve. On




2008-3273                                    2
November 6, 2007, the agency advised Ms. Wright that she would be removed from her

position as of November 20, 2007.

         On November 19, 2007, Ms. Wright wrote to the director of the Los Angeles

Regional Office stating:

         I am involuntarily resigning in lieu of removal to reserve my career record
         profile. I’m 47 years old and not eligible for the retirement benefits,
         therefore I want to preserve my retirement benefits and due to the adverse
         action used for this removal I feel this is my best choice to preserve my
         years of serv[ice] and my possible employment with another federal
         agency or this agency.

Ms. Wright’s resignation became effective immediately. On December 12, 2007, Ms.

Wright filed an appeal with the Merit Systems Protection Board.

         Because resignations are presumed to be voluntary, the Board questioned

whether it had jurisdiction over Ms. Wright’s appeal. In response, Ms. Wright argued

that the Board had jurisdiction because the agency knew that its decision to remove her

from employment could not be substantiated. Ms. Wright asserted that her supervisor

had failed to meet with her during the performance improvement plan and had failed to

give her sufficient work to meet her production goals. In addition, Ms. Wright claimed

that she had been subjected to a hostile work environment because her supervisors

demanded that she leave work on time.             Accordingly, Ms. Wright argued, her

resignation was the product of coercion by the agency and was therefore involuntary.

The Board found that Ms. Wright had made a non-frivolous allegation sufficient to

warrant holding a hearing, and a Board administrative judge held a hearing on her

claim.

         In a thorough opinion, the administrative judge considered each of Ms. Wright’s

allegations. First, the administrative judge noted that Ms. Wright could demonstrate that



2008-3273                                    3
her resignation had been coerced either by showing that the agency knew that the

reasons for removing her could not be substantiated, see Staats v. U.S. Postal Serv., 99

F.3d 1120, 1124 (Fed. Cir. 1996), or by showing that the agency deliberately made

working conditions so intolerable that “a reasonable person in [her] position would have

felt compelled to resign,” Shoaf v. Dep’t of Agric., 260 F.3d 1336, 1341 (Fed. Cir. 2001).

With respect to Ms. Wright’s assertion that she could demonstrate coercion, the

administrative judge considered Ms. Wright’s argument that the agency knew it could

not remove her both because her supervisor allegedly failed to meet with her weekly

during the plan period and because she was given inadequate work to complete her

performance improvement plan.

      After evaluating Ms. Wright’s claim that weekly meetings had not taken place, the

administrative judge concluded that the evidence did not support that claim.          The

administrative judge noted that the record contained evidence of weekly meetings in the

form of multiple “Reports of Contact.” The administrative judge considered Ms. Wright’s

assertion that those reports were fabricated at a later date along with the evidence that

Ms. Wright had only signed the reports under protest and only as of November 1, 2007,

long after the meetings had purportedly taken place. The administrative judge also

considered the testimony of Ms. Wright’s supervisor, who claimed that the meetings had

taken place. The supervisor stated that the reports were generated at a later date

because she was not aware that she was required to document the meetings, and that

the reports were based on notes taken at the times of the meetings. The administrative

judge also weighed the testimony of the assistant supervisor and the director of the Los

Angeles Regional Office, who asserted that after each meeting they had discussed the




2008-3273                                   4
meetings with Ms. Wright’s supervisor. The administrative judge credited Ms. Wright’s

supervisor’s version of events because it was corroborated by additional testimony.

       The administrative judge also rejected Ms. Wright’s claim that she was given

inadequate work to succeed in her performance improvement plan. In considering that

claim, the administrative judge addressed Ms. Wright’s assertion that she was given too

few cases generally as well as her complaint that she was given too few “initial cases,”

which are assigned a greater value than supplemental cases. The administrative judge

noted that Ms. Wright had testified that there was a backlog of cases and that her

supervisor had advised her to work on cases of vacationing or retiring employees. In

addition, the administrative judge described the testimony of Ms. Wright’s supervisor,

who claimed to have given her “easier cases so that [Ms. Wright] could develop more of

them.” The administrative judge credited that testimony because it was supported by

references in the Reports of Contact to her supervisor having urged Ms. Wright to

develop more initial cases.

       With respect to Ms. Wright’s claim that the agency deliberately made her working

conditions intolerable, the administrative judge considered Ms. Wright’s complaint that

her supervisor had told her to leave work when her shift ended as well as her assertion

that she was being harassed for speaking with a co-worker. The administrative judge

found that it was within the supervisor’s authority to tell Ms. Wright to leave at the end of

her shift as well as to question her about work time spent speaking with co-workers

rather than completing her job duties.           The administrative judge found that the

supervisor’s actions were “not so intolerable that a reasonable person would feel

compelled to resign.” In addition, the administrative judge noted that as of the date of




2008-3273                                    5
Ms. Wright’s resignation, the supervisor whose actions Ms. Wright complained of was

no longer her supervisor. Finally, the administrative judge noted that in her resignation

letter Ms. Wright explained that she was resigning “to preserve her retirement benefits

and to not prevent her from working with the federal government in the future.” The

administrative judge found those to be credible reasons for her resignation.          The

administrative judge therefore determined that Ms. Wright had failed to demonstrate that

the agency coerced her resignation and thus that Ms. Wright had failed to overcome the

presumption that her resignation was voluntary.

                                     DISCUSSION

      On appeal, Ms. Wright challenges the Board’s determination that weekly

meetings took place between Ms. Wright and her supervisor and that sufficient work

was assigned to Ms. Wright to allow her to meet her performance review goals. As to

those factual questions, the administrative judge weighed Ms. Wright’s testimony

against the testimony of her supervisor and two other members of the management

team. The administrative judge ultimately decided to “credit [Ms. Wright’s supervisor’s]

version of events, because it was corroborated . . . .” The administrative judge is in a

far better position than this court to assess the credibility of witnesses, and for that

reason, such credibility determinations are virtually unreviewable. See Gibson v. Dep’t

of Veterans Affairs, 160 F.3d 722, 725 (Fed. Cir. 1998).

      Ms. Wright argues that her supervisor’s testimony is improbable, as evidenced in

part by the failure of any other witnesses to testify that they saw the purported meetings

take place. Ms. Wright also points out that her supervisor’s testimony—that she was

not aware of the requirement that she maintain records of meetings with Ms. Wright—is




2008-3273                                   6
belied by the fact that she had previously maintained records of every other meeting

between them. The evidence of the supervisor’s documentation of other meetings in

the past does not make it inherently improbable that the supervisor was unaware of the

need to similarly document every weekly meeting during Ms. Wright’s performance

improvement plan.    In short, Ms. Wright’s evidence is not sufficiently compelling to

overturn the administrative judge’s credibility determination. Accordingly, Ms. Wright

has not shown that the agency knew it could not substantiate its removal action or that

the agency deliberately made working conditions intolerable so as to force her to resign.

We therefore uphold the Board’s dismissal of her appeal.




2008-3273                                  7